DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	 The Applicant's amendments filed on March 12, 2021, were received. Claims 1, 3-5 and 7 have been amended. Claim 2 has been cancelled. None of the Claims have been withdrawn from consideration or added as new. Therefore, Claims 1 and 3-10 are pending in this office action. 

3. 	The text of those sections of Title 35, U.S.C. code not included in this action can be found in the prior Office Action issued on November 18, 2020.

Claim Rejections - 35 USC § 102
4.	The rejection of Claims 1-4 and 6-8 under 35 U.S.C. 102(a)(1) as being anticipated by Takahashi (JP 2001-250568 A), has been overcome based on the amendments to the Claims and the arguments presented on pages 6-8 of the Remarks dated March 12, 2021.

Claim Rejections - 35 USC § 103
5.	The rejection of Claim 5 under 35 U.S.C. 103 as being unpatentable over Takahashi (JP 2001-250568 A), as applied to Claims 1-4 and 6-8, has been overcome 

6.	The rejection of Claims 9-10 under 35 U.S.C. 103 as being unpatentable over Takahashi (JP 2001-250568 A), as applied to Claims 1-4 and 6-8, and in further view of Komura et al. (US 2004/0229100), has been overcome based on the amendments to the Claims and the arguments presented on pages 9-10 of the Remarks dated March 12, 2021.

Allowable Subject Matter
7.	Claims 1 and 3-10 are allowed.
8.	The following is an examiner’s statement of reasons for allowance: the closest prior art, Takahashi (JP 2001-250568 A), teach a fuel cell stack comprising a membrane electrode assembly and separators provided on both sides of the membrane electrode assembly.  The closest prior art do not teach, fairly suggest, or render obvious wherein each of the separators include a surface with a single reactant gas flow field, a reactant gas supply passage connected to the single reactant gas flow field, and a reactant gas discharge passage which includes an upper gas discharge passage, a lower reactant gas discharge passage, wherein both the upper and lower reactant gas discharge passages are connected to the other end of the single reactant gas flow field, and wherein the single reactant gas flow field includes a plurality of reactant gas flow groves and at least a part of a bottom surface of the lower reactant gas discharge passage is positioned below a bottom surface of the reactant gas flow groove at a lowermost position. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARIE O APICELLA whose telephone number is (571)272-8614.  The examiner can normally be reached on Monday thru Friday; 8:00AM to 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KARIE O'NEILL APICELLA/Primary Examiner, Art Unit 1725